El Juez Asociado, Sr. Sulzbacher,
después de exponer los becbos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada.
Fallamos: que debemos confirmar y confirmamos la senten-cia que dictó el Tribunal de Distrito de Mayagüez en treinta y uno de Marzo de 1902, con las costas del recurso á cargo de los apelantes: y devuélvanse los autos al referido Tribunal con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos Hernández, Pigueras y MacLeary.